Filed Pursuant to Rule 424 (b) (3) Registration No. 333-155631 CUSIP #:63743HEA6 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities Calculated in accordance with Rule 457(r) of the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement. TRADE DATE: 3/02/2011 SETTLEMENT DATE: 3/9/2011 PRICING SUPPLEMENT NO. 5arch 2, 2011 TO PROSPECTUS SUPPLEMENTAL DATED November 26, 2008 AND BASE PROSPECTUS DATED November 24, 2008 NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rates Notes Principal Amount: Issue Price: 100% of Principal Amount Original Issue Date: 3/9/2011 Maturity Date: 12/9/2011 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD LIBOR Spread: Plus 10 basis points Index Maturity 3 month Interest Payment Dates: June 9, 2011, September 9, 2011, and December 9, 2011 Interest Reset Dates: June 9, 2011 and September 9, 2011 Redemption Date: None Agent’s Discount or Commission: 0.05% Agents(s) RBC Capital Markets, LLC Capacity: Principal Form of Note: Book-Entry (Book-Entry or Certificated) Other Terms: None Medium-Term Notes, Series C may be issued by CFC in an unlimited aggregate principal amount.
